Case 1:19-cr-10463-ADB Document 30-8 Filed 07/08/20 Page 1 of 2




              Exhibit G
           Case 1:19-cr-10463-ADB Document 30-8 Filed 07/08/20 Page 2 of 2




From:                    Karen Littlefair
Sent:                    Tuesday, July 9, 2013 9:00 AM PDT
To:                      REDACTED
Subject:                 Rick Singer


I like what you wrote to Rick. Please continue to push for some kind
of letter acknowledging our contribution. We gave $200 k. Even if you
could get confirmation of 100 k it would be good. We can't be the
first people to ask. I don't understand his response at all other than
to say his office spent a lot of the money on expenses, which is fine.

Please answer him back and be firm about receiving a letter
acknowledging a gift to either Georgetown or his Foundation. I doubt
we will ever receive credit for our gift in the normal world of
development for GT, although it seems ridiculous that we can't. Why
can't Gordy generate a letter?

Regards,
   Karen F. Littlefair




                                                                             REV-004896
